SUMMARY ORDER

UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the district court be AFFIRMED.
Okhela Bazile appeals the dismissal by the Southern District of New York (Pres-ka, J.) of her § 1983 damages suit, which alleged (inter alia) false arrest. Bazile initially sued the city, the police department, and various officers. However, she later withdrew her claims against all but the arresting officer. The district court held that because the arrest for trespass was “at least arguably reasonable,” the arresting officer was entitled to qualified immunity. We affirm for the reasons stated by the district court. Bazile v. City of New York, et al, 00 Civ. 4727(LAP) (S.D.N.Y. June 18, 2001).